Peck, P. J.
(concurring in result). While I agree with Justice Shientag’s rather than Justice Van Voorhis’ analysis of section 61 of the General Corporation Law and its applicability to the instant action, I think that the circumstances which Justice Shientag says may exist and might make it inequitable to permit the corporation to sue in this instance, do exist and I, therefore, concur in the result reached by Justice Van Voorhis.
I think it sufficiently appears in the record before us that Sachs, for whose exclusive benefit this action is brought and who is the only real party in interest, bought the corporation on the basis of disclosed and guaranteed assets, so that it would be inequitable and an unjust enrichment to permit him in the guise of the corporation to claim against the defendants from whom he bought the corporation for something more than he bought. He is maintaining a separate individual action against the defendants on their guarantees, claiming that the assets of the corporation were not as represented. That action indicates the true nature of his right and remedy. He is. entitled individually to secure exactly what he bought. He is not entitled, under the circumstances here evident, to avail himself of the *190corporation to secure for himself through the medium of the corporation more than he bought.